Title: From George Washington to Francis Fauquier, 30 October 1758
From: Washington, George
To: Fauquier, Francis



[Loyalhanna, 30 October 1758]
To Governor FauquierHonble Sir,

Colo. Byrd promised to apologize to you for my not writing by Jenkins; since which I have been honored with your second favour of the 7th instant—both of which now lie before me for

acknowledgment. My sudden march from Rays-town (the intent of which I presume you are already informed of) allowed me no time to furnish Mr Boyd with proper estimates for drawing the Pay of our Regiment: and I was the less anxious on that head, as the officers equally with myself considered, that our affairs wou’d some how or other come to a conclusion before he could return and that it might be difficult and very unsafe for him to follow us. I am very much oblig’d to your Honor for the Commissions you were pleased to send—Be assured, Sir, the confidence which you have reposed in me, shall never be wilfully abused. I am not less oblig’d to your Honor for the favour of returning, so readily, the Blankets which I borrowed of the General. I am, however, sorry to inform you, that, upon reviewing the six companies of my Regiment at this place (which had been separated from me since my last) I found them deficient in the necessaries contained in the enclosed Return, and, consequently, I am under an indispensable Duty of providing them (or more properly of endeavouring to do so; for I yet doubt very much the possibility of succeeding). Your Honor, therefore will not I hope be surprized, shou’d I draw on you for the amount, in case of success.
Govr Sharpe, in person, commanded a Garrison of Militia (from his Province) at Fort Cumberland, when the Magazine was blown up; and had, I believe his Store-keeper included in the blast. I have desired Mr Smith to furnish any Express which he may have occasion to send your Honor, with money to bear their Expences. The want of three months, and the unavoidable expence that an officer is continually exposed to, while on Duty (rather than a doubt of repayment) was, I apprehend, the cause of Davis’s distress—Mr Smith might however, have borrowed money on such an extraordinary occasion.
My march to this Post, gave me an opportunity of forming a judgment of the Road; and I can truly say that it is undescribably bad: Had it not been for an accidental discovery of a new Passage, over the Laurel-hill, the Carriages must inevitably have stopped on the other side—this is a fact no body here takes upon him to deny!
The General and great part of the Troops, &c. being yet behind, and the weather growing very inclement, must, I apprehend, terminate our Expedition for this year, at this place—

But as our Affairs are now drawing to a crisis, and a good or a bad conclusion of them will shortly ensue—I chuse to suspend my judgment, as well as a further account of the matter, to a future day; and conclude with that due deference and respect with which I am Your most obedient, and most humble Servant,

G:W.


Camp, at Loyal-hanon, 30th October, 1758.

